Citation Nr: 0520822	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 17, 2001, 
for a 30 percent disability rating for kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to February 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  This case was 
remanded by the Board in November 2003 and now returns for 
appellate review.

The Board notes that the issue of entitlement to service 
connection for superficial thrombophlebitis of the left leg 
was also previously before the Board in November 2003.  
Following the Board's remand, service connection for venous 
insufficiency, right lower extremity, and venous 
insufficiency, left lower extremity, was granted in a 
February 2005 rating decision, of which the veteran was 
notified in March 2005.  In such decision, it was noted that 
the issue of service connection for venous insufficiency, 
left lower extremity, had originally been claimed as 
superficial thrombophlebitis.  The veteran was notified that 
the grant of service connection for such disability was 
considered a total grant of the benefit sought on appeal.  As 
such, the issue of entitlement to service connection for 
superficial thrombophlebitis of the left leg is no longer 
before the Board.

The Board observes that the November 16, 2001, rating 
decision on appeal granted an increase, to 30 percent, for 
kidney stones, effective January 17, 2001.  In December 2001, 
the veteran entered a notice of disagreement as to the 
assigned effective date.  Thereafter, on June 30, 2003, the 
RO issued a statement of the case.  

VA regulations provide that a substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period is later.  See 38 C.F.R. 
§ 20.302(b)(1) (2004).  As such, under the facts of the 
instant case, the veteran was required to submit his 
substantive appeal no later than August 29, 2003, which is 60 
days following the issuance of the statement of the case.  No 
substantive appeal was received within such time period.  

However, in the November 2003 remand, the Board noted, in 
error, that the effective date issue must be remanded in 
order to provide a statement of the case in response to the 
veteran's notice of disagreement pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thereafter, the case was sent 
to the Appeals Management Center (AMC) for additional 
development.  The AMC sent the veteran a letter regarding his 
claim and obtained additional VA treatment records.  In 
August 2004, the veteran submitted a statement indicating 
that he had no additional information to provide pertinent to 
such claim and thanking VA for consideration and assistance.  
In March 2005, the AMC sent the veteran a supplemental 
statement of the case regarding his claim for an earlier 
effective date for the 30 percent rating assigned to his 
kidney stones.  In April 2005, the veteran's representative 
submitted arguments in support of the veteran's appeal.  In 
May 2005, the veteran's claim of entitlement to an effective 
date prior to January 17, 2001, for a 30 percent rating for 
kidney stones was certified to the Board.  

The Board notes that the veteran's August 2004 statement or 
his representative's April 2005 arguments can be construed as 
a substantive appeal; however, as indicated previously, 
neither document was received within the requisite time 
period to be considered timely.  However, based on the 
procedural history of this case and the information provided 
to the veteran as to the status of his appeal, the Board 
finds that such appeal is now properly before it for 
appellate consideration.  See Marsh v. West, 11 Vet. App. 468 
(1998).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's claim of entitlement to an increased rating 
for service-connected kidney stones was received on April 13, 
2000.

3.  The record does not include any medical evidence 
demonstrating manifestations of service-connected kidney 
stones warranting a 30 percent disability rating prior to 
January 17, 2001.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for kidney 
stones are not met prior to January 17, 2001.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  The veteran filed his 
original claim for an increased rating in April 2000, prior 
to the enactment of the VCAA.  The RO's decision granting an 
increased rating, to 30 percent, was issued in November 2001.  
In Pelegrini II, the Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in March 2004, the 
veteran's effective date claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in March 2005, such that he had the opportunity to respond to 
the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four elements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter informed the 
veteran that the effective date based on a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2004 letter advised the veteran that VA would obtain relevant 
records from any Federal agency, to include medical records 
from the military, from VA hospitals, and from the Social 
Security Administration.  Such letter also indicated that VA 
would make reasonable efforts to help obtain relevant records 
not held by a Federal agency, to include records from state 
or local governments, private doctors and hospitals, and 
current or former employers.  The veteran was further 
informed that VA would attempt to obtain private records if 
he completed and returned VA Form 21-4142, Authorization and 
Consent to Release Information, for each provider. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The March 2004 letter notified the veteran that he 
must provide enough identifying information about his records 
so VA can obtain them.  He was also informed that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  The letter further informed the 
veteran that he needed to identify the names, addresses, and 
approximate dates of treatment for his service-connected 
kidney stones.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter advised the 
veteran that if there was any other evidence or information 
that he believed would support his claim, he should so inform 
VA.  The letter further informed him that if he had any 
evidence in his possession that pertained to his claim to 
send it to VA. 

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating his original increased rating claim.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty from April 1989 to February 
1994 in the United States Navy.

In an October 1997 rating decision, the veteran was granted 
service connection for kidney stones, evaluated as 
noncompensably disabling pursuant to Diagnostic Code 7508-
7509, effective August 22, 1997.  On January 12, 1999, VA 
received the veteran's claim of entitlement to an increased 
rating for his kidney stones.  A rating decision dated in 
August 1999 granted an increase, to 10 percent, for service-
connected kidney stones, effective April 28, 1998.  On April 
13, 2000, VA received the veteran's claim for an increased 
rating for his kidney stone condition.  Such was dated April 
10, 2000.  In a July 2000 rating decision, the RO denied an 
increased rating for service-connected kidney stones.  In an 
October 2000 phone call, the veteran expressed his 
disagreement with the July 2000 rating decision and indicated 
that he was entitled to an evaluation in excess of 10 
percent.  A statement of the case was issued in December 2000 
and the veteran submitted a substantive appeal in January 
2001.  Thereafter, in October 2001, the veteran's 
representative submitted a statement indicating that a 30 
percent rating for service-connected kidney stones would 
satisfy the veteran's appeal.  In a November 2001 rating 
decision, the veteran was granted a 30 percent evaluation for 
his kidney stones pursuant to Diagnostic Code 7508, effective 
January 17, 2001.  The veteran thereafter appealed with 
respect to the assigned effective date.

As will be discussed more fully below, the effective date of 
an award of an increased rating, generally, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. The effective date for an increased rating award 
may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date.  
Otherwise, the date of the receipt of claim.  See 38 C.F.R. § 
3.400 (o)(2).  In this case, the RO found that VA received 
the veteran's claim of entitlement to an increased rating on 
April 13, 2000, but the evidence of record did not reflect a 
factually ascertainable increase in disability until January 
17, 2001.  As such, under 38 C.F.R. § 3.400 (o)(2), the RO 
assigned the later date of January 17, 2001, as the effective 
date of the veteran's 30 percent rating for service-connected 
kidney stones.  However, the Board will review the evidence 
dated from April 13, 1999, to January 16, 2001, to determine 
if it is factually ascertainable that an increase in 
disability occurred any time from one year prior to the 
receipt of the veteran's claim to the day before the RO 
assigned the 30 percent rating. 

On February 7, 2000, VA records show that the veteran 
complained of severe lower back pain, radiating to the 
abdomen.  He stated that the pain was worse in the left back 
and abdomen.  The veteran was observed moaning, walking 
about, and bending over.  He stated that he could not sit or 
lay down.  His eyes were tearing.  He voided amber-colored 
urine.  There were no visible stones.  The veteran was given 
Demerol and Phenergan.  

A February 10, 2000, treatment record reflects that the 
veteran had an eight-year history of urolithiasis.  He stated 
that he had lithotripsy as well as basket extractions on 
"numerable occasions."  The veteran reported that his last 
renal calculus was approximately five years previously.  He 
was doing well until three weeks previously, when he 
developed severe left renal colic.  The veteran also 
indicated that he had noted intermittent gross hematuria.  He 
was seen at the Pensacola Clinic where a computed tomography 
(CT scan) of the abdomen revealed a left renal calculus, 
which was non-obstructing.  The veteran stated that the pain 
was excruciating and was not relieved by any of the 
medications he had been taking, to include Demerol, Percocet, 
or morphine sulfate.  The veteran had not noted any hematuria 
in the prior five days.  Review of the CT scan showed an 8 by 
7 millimeter calculus in the left renal pelvis, which was 
non-obstructing.  Also, a small 2-millimeter calculus was 
seen in the upper pole of the left kidney.  A plain film on 
the abdomen again demonstrated the two calculi in the same 
position.  The veteran's serum calcium, phosphorus, uric 
acid, and parathyroid hormone were all within normal limits.  
The impression was left renal calculus.  It was arranged that 
the veteran would go to the Memphis VA Hospital for 
extracorporeal shockwave lithotripsy on March 7, 2000.

A March 2, 2000, VA record indicates that the veteran 
reportedly had a left side renal stone.  He complained of 
pain for the prior month.  The record indicates that the 
veteran was having severe pain on the left side where he had 
a kidney stone.  The veteran was no medications for the pain.  
Objectively, the veteran appeared to be in discomfort.  It 
was noted that the veteran had an extracorporeal shockwave 
lithotripsy scheduled for March 7, 2000.  The assessment was 
left renal calculus, awaiting extracorporeal shockwave 
lithotripsy.  He was prescribed Percocet, Demerol, and 
Phenergan.  

A March 7, 2000, pre-operative assessment, signed by the 
veteran, reflects that he was currently on Percocet.  A March 
8, 2000, record shows that the veteran had a long history of 
recurrent nephrolithiasis status-post multiple stone 
procedures.  He was there for a lithotripsy of left renal 
pelvic stone.  The diagnosis was left ureteropelvic 
junction/renal calculus.  An extracorporeal shockwave 
lithotripsy was performed without complications and there was 
no stent.  

A March 27, 2000, treatment note indicates that the veteran 
had extracorporeal shockwave lithotripsy at the Memphis VA 
Hospital on March 7, 2000, and had returned for a follow-up.  
A kidney ultrasound biopsy showed no calculi.  The veteran 
reported that he was still having occasional episodes of 
flank pain and small amounts of blood in his urine.  He also 
stated that he was passing stone fragments.  The veteran had 
no complaints of dysuria or frequency.  The impression was 
left renal calculus, status-post extracorporeal shockwave 
lithotripsy, resolved.  Urinanalysis and a urine culture and 
sensitivity was ordered.  A record dated four days later 
indicates that such was sterile.  A June 2000 record 
indicates that the veteran was ibuprofen and aspirin.  

The November 2000 VA examination reflects that the veteran 
had been treated twice in 2000 for kidney stones.  The first 
time was in the early part of the year with a large stone.  
The veteran was sent to the Memphis VA Medical Center for 
lithotripsy.  The stone was resolved with no residual 
effects.  The veteran stated that he passed another stone in 
June 2000 or July 2000 and was also treated in the emergency 
room for pain, but received no other treatment.  He noted 
significant weight gain in the past few months that he 
attributed to the kidney stones, but the examiner stated that 
there was no indication that renal stones would cause the 
veteran to gain weight.  The veteran also noted that he had 
some difficulty holding his stream.  He stated that when he 
felt the need to void, he had to get to a bathroom rapidly.  
There was no incontinence noted.  The veteran stated that he 
had been on a restricted diet since his early diagnosis many 
years ago, but the examiner noted that there was no 
documentation evidently from his latest physician who is a 
urologist at the Biloxi VA Medical Center.  The veteran had 
not had any surgery.  He did not have problems with urinary 
tract infections or nephritis.  The veteran was placed in 
Memphis earlier in the year for lithotripsy and there were no 
treatments for malignancy.  He reported that a catheter was 
not necessary.  There were no dilations or drainage 
procedures.  The examiner stated that, again, the veteran was 
supposedly on a restricted diet, but that was per the veteran 
as there was no documentation of such.  The veteran was not 
on any medications at the time of the examination.

Regarding the effects of the condition on the veteran's usual 
occupation or daily activities, the examiner noted that only 
if the veteran had an active stone, did he miss several days' 
work when he had to go to Memphis to have lithotripsy and 
when he had the acute stone, he was unable to work.  

Physical examination revealed that there was no flank 
tenderness noted and the veteran was basically asymptomatic 
for his stones at the time of the examination.  Urinanalysis 
revealed 3+ hematuria.  The examiner diagnosed history of 
renal stones significant enough that the veteran required 
hospitalization in Memphis for lithotripsy and frequent 
emergency room treatments for early stones that he was able 
to pass.  The veteran noted weight gain, but the examiner 
stated that, at the current time, was not documented as being 
caused by the renal stones.  

A VA treatment record dated January 17, 2001, indicates an 
assessment of nephrolithiasis by history and status-post 
thrombophebitis in 1992, bilateral.  It was noted that the 
veteran was taking ibuprofen and aspirin as needed.  The 
veteran was prescribed potassium citrate and it was recorded 
that the veteran  used to take this for his kidney stone.  
The physician noted that the veteran had a history of kidney 
stones in 1992 and was on a restricted diet, specifically a 
low calcium diet, due to his kidney problem. 

Analysis

In November 2001, the RO granted a 30 percent disability 
evaluation for the veteran's service-connected kidney stones 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7508, 
effective January 17, 2001.  The veteran contends that he was 
on a restricted diet and required drug therapy as a result of 
service-connected kidney stones for many years, dating back 
to the time he was on active duty.  He also contends that he 
was provided a two-year supply of medications upon separation 
from service and continued with over-the-counter medications 
until January 2001.  As such, the veteran argues that he is 
entitled to a 30 percent disability rating as of April 10, 
2000, the date of his claim for an increased rating.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective either on the 
date of receipt of the claim or on some date in the preceding 
year if it was ascertainable that the disorder had increased 
in severity during that time.  See also VAOGCPREC 12-98.

The Board observes that an August 1999 rating decision 
granted an increased rating, from noncompensable to 10 
percent disabling, for service-connected kidney stones.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  
While the veteran's April 13, 2000, statement was received by 
VA within the one-year time period, such does not constitute 
a notice of disagreement with the assigned 10 percent rating.  
Specifically, in the April 2000 communication, the veteran 
requested that VA "[p]lease reopen my claim for an increase 
in rating" for his service-connected kidney stones.  He 
further described new symptoms, to include the March 2000 
lithotripsy.  Such statement failed to evidence an intent to 
disagree with the August 1999 rating decision or an intent to 
pursue appellate review.  VA regulations provide that, while 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2004).  As such, the 
veteran's statement received by VA on April 13, 2000, is 
considered a new claim for an increased rating.

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  In 
this case, the RO found that VA received the veteran's claim 
of entitlement to an increased rating on April 13, 2000, but 
the evidence of record did not reflect a factually 
ascertainable increase in disability until January 17, 2001.  
As such, under 38 C.F.R. § 3.400 (o)(2), the RO assigned the 
later date of January 17, 2001, as the effective date of the 
veteran's 30 percent rating for service-connected kidney 
stones.  Based upon a review of the medical evidence, the 
Board finds that January 17, 2001, is the correct effective 
date for the grant of a 30 percent rating for kidney stones.  

The veteran is currently rated under Diagnostic Code 7508.  
Such provides that nephrolithiasis is rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy, (2) 
drug therapy, and (3) invasive or non-invasive procedures 
more than two times a year, which is evaluated as 30 percent 
disabling.

Records dated in February 2000 and March 2000 reflect that 
the veteran was prescribed Demerol, Phenergan, Percocet, and 
morphine sulfate prior to his March 2000 extracorporeal 
shockwave lithotripsy as a result of the pain caused by his 
left renal calculus.  Additionally, in June 2000, it was 
recorded that the veteran was currently taking ibuprofen and 
aspirin and, in January 2001, it was again noted that the 
veteran was taking ibuprofen and aspirin as needed.  
Moreover, at the veteran's November 2000 VA examination, it 
was recorded that he was not on any medications.  As such, 
prior to January 17, 2001, when the veteran was prescribed 
potassium citrate, the medical evidence fails to reflect that 
the veteran was on drug therapy for his kidney stones.  

Regarding the veteran's diet, he claimed at his November 2000 
VA examination that he had been placed on a restricted diet 
since his early diagnosis many years previously.  However, 
the examiner observed that there was no documentation of such 
from the veteran's latest physician, a urologist at the 
Biloxi VA Medical Center.  The examiner reiterated that the 
veteran was supposedly on a restricted diet, but that was per 
the veteran as there was no documentation of such.  The 
remaining treatment records fail to reflect that the veteran 
was placed on a restricted diet as therapy for his kidney 
stones before January 17, 2001, when it was noted that the 
veteran was on a low calcium diet.

Pertinent to procedures, the veteran had undergone an 
extracorporeal shockwave lithotripsy in March 2000.  However, 
there is no documentation regarding any other invasive or 
non-invasive procedure.  The Board acknowledges that a 
February 2000 VA record contains the veteran's report that he 
had lithotripsy and basket extractions on "numerable 
occasions."  However, there is no indication that the 
veteran had at least two such procedures within a year.  
Moreover, at the November 2000 VA examination, the veteran 
reported having only two kidney stones in 2000; the first was 
treated by lithotripsy and, when he had the second, he 
received treatment for pain only.  As such, the evidence of 
record fails to document invasive or non-invasive procedures 
more than two times a year.

Prior to the November 2001 rating decision, the veteran had 
been rated under Diagnostic Code 7508-7509 (38 C.F.R. § 4.27 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned).  As such, the Board has also considered 
if the medical evidence of record demonstrates a factually 
ascertainable increase prior to January 17, 2001, under 
Diagnostic Code 7509.  Such provides that severe 
hydronephrosis is rated as renal dysfunction.  Hydronephrosis 
with frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired is evaluated as 30 percent 
disabling.  However, the veteran is not entitled to a 30 
percent rating prior to January 17, 2001, as there is no 
evidence of frequent attacks of colic with infection 
(pyonephrosis) or kidney function impairment.  

Therefore, the Board observes that the criteria for a 30 
percent rating under Diagnostic Code 7508 was not met until 
January 17, 2001, and there is no evidence of record 
indicating that the veteran was entitled to a 30 percent 
rating under Diagnostic Code 7509 prior to January 17, 2001.  
As such, the Board finds that the correct effective date for 
the grant of a 30 percent disability rating for the veteran's 
kidney stones is January 17, 2001, the date it was factually 
ascertainable that an increase in disability had occurred.  
See 38 C.F.R. § 3.400(o)(2).


ORDER

An effective date prior to January 17, 2001, for a 30 percent 
disability rating for kidney stones is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


